15-10940-tmd Doc#315 Filed 10/30/18 Entered 10/30/18 13:45:36 Main Document Pg 1 of
                                         5


                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

  IN RE:                                                  §
                                                          §   CHAPTER 11
  BULLIONDIRECT, INC.                                     §
  a/k/a BD, BDI AND B DIRECT, INC.,                       §   CASE NO. 15-10940-tmd
                                                          §
           DEBTOR.                                        §
                                                          §

   WITNESS & EXHIBIT LIST FOR HEARING ON FIRST OMNIBUS OBJECTION TO
     CLAIMS BY TRUSTEE (WRONG AMOUNT, NOT SECURED, NO PRIORITY,
         DUPLICATE, LATE-FILED, AND/OR UNLIQUIDATED CLAIMS)

           PLEASE TAKE NOTICE of the following witnesses and exhibits that may be called and

  introduced into evidence (respectively) by Gregory S. Milligan, as trustee of the BullionDirect,

  Inc. Litigation Trust (the “Trustee”) in relation to the First Omnibus Objection to Claims by

  Trustee (Wrong Amount, Not Secured, No Priority, Duplicate, Late-Filed, And/Or Unliquidated

  Claims), filed July 16, 2018, Docket No. 292 (the “Omnibus Objection”), which is currently set

  for hearing on Monday, November 5, 2018 in the above-captioned bankruptcy case (the “Case”)

           PLEASE TAKE NOTICE that copies of all exhibits listed below are available both on the

  Court’s docket for the Case and from the undersigned counsel for the Trustee upon request.

           PLEASE TAKE NOTICE that the Trustee intends to ask the Court to take judicial notice

  of the filing in the Case of all exhibits listed below, including judicial notice of the contents of

  such exhibits as filed with the Court, pursuant to Federal Rule of Evidence 201.

                                             I. WITNESSES

   A.      Gregory S. Milligan, trustee of the BullionDirect, Inc. Litigation Trust

                                              II. EXHIBITS

   A.      Order Confirming the Debtor’s Chapter 11 Plan of Reorganization, entered July 26,
           2016, Docket No. 209


                                                    1
15-10940-tmd Doc#315 Filed 10/30/18 Entered 10/30/18 13:45:36 Main Document Pg 2 of
                                         5


   B.   Trust Agreement, Docket No. 193, filed June 30, 2016

   C.   First Omnibus Objection to Claims by Trustee (Wrong Amount, Not Secured, No Priority,
        Duplicate, Late-Filed, And/Or Unliquidated Claims), filed July 16, 2018, Docket No. 292

   D.   Certificate of Service for First Omnibus Objection to Claims by Trustee (Wrong Amount,
        Not Secured, No Priority, Duplicate, Late-Filed, and/or Unliquidated Claims), filed July
        17, 2018, Docket No. 296

   E.   Supplemental Certificate of Service for First Omnibus Objection to Claims by Trustee
        (Wrong Amount, Not Secured, No Priority, Duplicate, Late-Filed, and/or Unliquidated
        Claims), filed July 19, 2018, Docket No. 297

   F.   Supplemental Certificate of Service for First Omnibus Objection to Claims by Trustee
        (Wrong Amount, Not Secured, No Priority, Duplicate, Late-Filed, and/or Unliquidated
        Claims), filed September 4, 2018, Docket No. 306

   G.   Notice of Hearing on First Omnibus Objection to Claims by Trustee (Wrong Amount, Not
        Secured, No Priority, Duplicate, Late-Filed, and/or Unliquidated Claims), filed
        September 25, 2018, Docket No. 309

   H.   Claims Register for the Case

   I.   Disputed Claims as defined and identified in the Omnibus Objection

   J.   Amended Schedule F, filed September 18, 2015, Docket No. 249

   K.   Notice of Filing of Amended Order for First Omnibus Objection to Claims by Trustee
        (Wrong Amount, Not Secured, No Priority, Duplicate, Late-Filed, And/Or Unliquidated
        Claims), filed October 29, 2018, Docket No. 314

        Respectfully submitted,

                                            /s/ Jesse T. Moore
                                            Jesse T. Moore
                                            State Bar No. 24056001
                                            Dykema Cox Smith
                                            111 Congress Ave., Suite 1800
                                            Austin, Texas 78701
                                            Phone: 512-703-6325
                                            Fax: 512-703-6399
                                            Email: jmoore@dykema.com

                                            Counsel to Gregory S. Milligan, Trustee for the
                                            BullionDirect, Inc. Litigation Trust




                                               2
15-10940-tmd Doc#315 Filed 10/30/18 Entered 10/30/18 13:45:36 Main Document Pg 3 of
                                         5


                                         Certificate of Service

         I hereby certify that on October 30, 2018 I served a copy of this Notice via the Court’s

  electronic case filing system to all parties receiving notice through such system as listed at the

  end of this document. I further certify that on October 30, 2018 I served a copy of this Notice

  via electronic mail to the holders of Disputed Claims who filed a response with the Court to the

  Omnibus Objection.

                                                /s/ Jesse T. Moore
                                                Jesse T. Moore

  Holders of Disputed Claims Responding to the Omnibus Objection:

  Michael Andrasek               airow2@att.net
  Kenneth Scott Burns, Jr.       kscottburnsmd@hotmail.com
  Atul Mehta                     atu_l@hotmail.com
  Pamela Phillips                onanewjourney@comcast.net
  Wayne Swayda                   wswayda@mindspring.com
  Stephen Summers                stephen282@hotmail.com

  Electronic Case Filing Service List:

  Steven B. Bass on behalf of Creditor United States of America
  Steven.Bass@usdoj.gov, lori.wilson@usdoj.gov

  Duane J. Brescia on behalf of Interested Party C. Jack Murph
  duane.brescia@strasburger.com, donna.krupa@strasburger.com;
  Kathryn.Alexander@strasburger.com; bkrtcynotices@strasburger.com

  Duane J. Brescia on behalf of Interested Party Cheryl L. Huseman
  duane.brescia@strasburger.com, donna.krupa@strasburger.com;
  Kathryn.Alexander@strasburger.com; bkrtcynotices@strasburger.com

  Kay D. Brock on behalf of Creditor Travis County
  bkecf@traviscountytx.gov, kay.brock@traviscountytx.gov
  Richard T. Chapman on behalf of Creditor Janak Law Firm
  rchapman@andersonsmith.com, roxanne@andersonsmith.com; Jamie@andersonsmith.com

  Richard T. Chapman on behalf of Creditor Julius De Roma
  rchapman@andersonsmith.com, roxanne@andersonsmith.com;Jamie@andersonsmith.com




                                                   3
15-10940-tmd Doc#315 Filed 10/30/18 Entered 10/30/18 13:45:36 Main Document Pg 4 of
                                         5


  Richard T. Chapman on behalf of Creditor Linda Strande
  rchapman@andersonsmith.com, roxanne@andersonsmith.com; Jamie@andersonsmith.com

  Brent A. Devere on behalf of Creditor David Ray
  bdevere512@aol.com

  Kirstin K Dutcher on behalf of Creditor Chris Smelick
  kkd@lawsonlaski.com, heo@lawsonlaski.com

  Kirstin K Dutcher on behalf of Creditor Robert Smelick
  kkd@lawsonlaski.com, heo@lawsonlaski.com

  Jeffrey R. Erler on behalf of Creditor Diamond State Depository, LLC
  jeff.erler@cottonteam.com, Melissa.harrocks@cottonteam.com

  Jeffrey R. Erler on behalf of Creditor Dillon Gage Inc. of Dallas
  jeff.erler@cottonteam.com, Melissa.harrocks@cottonteam.com

  Lisa C. Fancher on behalf of Creditor Kirk Davis Mahon
  lfancher@fbhg.law

  Laura Marie Fontaine on behalf of Creditor Diamond State Depository, LLC
  Laura@HedrickKring.com, Mckenzie@HedrickKring.com; Lori@HedrickKring.com;
  Britt@HedrickKring.com

  Laura Marie Fontaine on behalf of Creditor Dillon Gage Inc. of Dallas
  Laura@HedrickKring.com, Mckenzie@HedrickKring.com; Lori@HedrickKring.com;
  Britt@HedrickKring.com

  James V. Hoeffner on behalf of Creditor Louis S McCann
  jhoeffner@gdhm.com, bcumings@gdhm.com

  Joseph D. Martinec on behalf of Debtor BullionDirect, Inc.
  martinec@mwvmlaw.com, white@mwvmlaw.com

  Jesse Tyner Moore on behalf of Creditor Official Committee of Unsecured Creditors of
  BullionDirect, Inc.
  jmoore@dykema.com

  Jesse Tyner Moore on behalf of Trustee Gregory S. Milligan, Trustee of the BullionDirect, Inc.
  Litigation Trust
  jmoore@dykema.com

  William T. Peckham on behalf of Creditor Clinton C. Price
  wpeckham@peckhamlawaustin.com, calexander@peckhamlawaustin.com



                                                  4
15-10940-tmd Doc#315 Filed 10/30/18 Entered 10/30/18 13:45:36 Main Document Pg 5 of
                                         5


  Michael J. Pledger on behalf of Creditor Christopher Lombardo
  pledgerlaw@aol.com

  Douglas J. Powell on behalf of Creditor David Emery
  notices@swbell.net, dpowell@dougpowelllaw.com;ayana@dougpowelllaw.com

  Peter C. Ruggero on behalf of Creditor Kazu Suzuki
  peter@ruggerolaw.com

  Stephen Matthew Schultz on behalf of Creditor Peter Lettang
  stephen@tslf.com

  Martin Warren Seidler on behalf of Creditor Gerard Barrack
  marty@seidlerlaw.com, ecfseidlerlaw1@yahoo.com

  United States Trustee - AU12
  ustpregion07.au.ecf@usdoj.gov




                                                5
